Citation Nr: 1750880	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection of a left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.

2.  Entitlement to service connection for a left shoulder condition, to include as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.

3.  Entitlement to service connection for a left side of back condition, to include as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps from August 1969 to September 1972.

This matter comes before the Board from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Atlanta, Georgia, (RO).

Previously the Veteran's claims were adjudicated based on secondary service connection; however, the Veteran has asserted that his left shoulder arm and back conditions are related to an injury in service.  Given such, the issues on appeal have been recharacterized on the title page of this decision to encompass such.

The issues of service connection for a left side of back condition and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.

2.  The evidence received since the July 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition as secondary to the service connected disability of a post dislocation left elbow condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); see also Hodge v. West, 155 F.3d 1358 (Fed. Cir. 1998).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed a claim for entitlement to service connection for his left shoulder condition in September 2009.  The claim was denied in May 2010.  A previous claim for service connection for his left shoulder condition had been denied in July 1998.

A July 1998 rating decision denied service connection for a left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes.  The RO stated that  the Veteran's claim was "not well-grounded," as it did not demonstrate a plausible relationship of degenerative changes within one year of separation from service.  The RO also noted that no X-ray evidence was presented showing degenerative change.  (See rating decision, July 1998).  The Veteran was notified of his rights but, did not appeal or submit new and material evidence during the applicable one-year appellate period.

In his appeal to the most recent decision, the Veteran asserted that his originally filed claim had been recharacterized by the RO as a left shoulder condition secondary to his service connected left elbow condition.  He stated this was not the claim that was "supposed to be filed" for him.  His contention is that all the injuries happened at the same time while he was in the Marines, and that his left shoulder disability was caused by the same football injury as his elbow disability.  (See Appeal to Board of Veterans' Appeals, June 5, 2013).  A claim based on a new theory of entitlement, which in this case is that his left shoulder disability is an independent disability and not secondary to his elbow condition, is not a new claim, but constitutes an application to reopen the previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, regardless of whether or not the claim was recharacterized by the RO, the Veteran is still required to submit new and material evidence as to this theory of entitlement.

The Decision Review Officer (DRO) declined to reopen the claim of service connection in a May 2013 rating decision.  The DRO stated that in order to reopen the claim, the Veteran was required to submit evidence which showed a diagnosis of the left shoulder condition and that it was caused by the Veteran's left elbow condition.  (DRO decision, May 2013).  Although the DRO determined that the Veteran did not submit new and material evidence sufficient to reopen the claim for service connection, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The evidence of record at the time of the July 1998 rating decision consisted solely of a VA examination dated June 1998 from the VA Medical Center (VAMC) in San Diego, California, and the Veteran's service treatment records (STRs).  Since then, the Veteran has submitted additional evidence consisting of lay statements and numerous progress notes regarding his left shoulder disability, including a discharge summary from Phoebe North Medical Center in Albany, Georgia which indicates that the Veteran dislocated his shoulder .  (See Discharge Summary, Phoebe North, May 2013).  With respect to his lay statements, the Veteran asserted in his appeal that his medical records go all the way back to California in the 1980's and reveal numerous on-going issues with regard to his back and left shoulder.  (See Veteran's appeal to the Board, June 2013).  This evidence was not considered at the time of the previous final rating decision.  The Board finds that the evidence submitted since the July 1998 rating decision is new and material.  The evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for a left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes is warranted.



ORDER

New and material evidence to reopen a claim of entitlement to service connection for left shoulder condition as secondary to the service-connected disability of status post dislocation, left elbow, with fixed dorsal angulation and degenerative changes has been received and the claim is reopened, to this extent, the appeal is granted.

REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the duty to assist, the Board notes that the Veteran has not been afforded a VA examination for his disabilities.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20  Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The present claims are for the Veteran's left back and left shoulder disabilities.  The Veteran contends that both these injuries stem from playing football during active service in the Marines.  Numerous clinical progress notes are a part of the record, which indicate that the Veteran suffers from a left shoulder disability as well as a back condition.  (See for example, clinical progress notes, August 2011, VAMC Dublin).  However, the record does not indicate that he was afforded a VA examination for either his back or his shoulder condition.  As such, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the etiology of the Veteran's shoulder and back conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records for the Veteran dated from July 2012 to the present.  If records cannot be obtained, the Veteran is to be provided the requisite notice of such unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.  

3.  After any additional records are associated with the claims file, the AOJ should afford the Veteran a VA examination by an appropriate medical professional to determine the current nature and etiology of his claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).




The VA examiner should offer the following opinions:

With regard to his left side of back condition:

Whether it is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's left side of back disability: 

      (a) had its onset in service or is related to service.
      (i) The examiner should also consider to the extent possible, whether or not the Veteran's left side of back condition is a result of his 1994 slip and fall accident in which he suffered a cervical sprain.

(b) was aggravated by the Veteran's service-connected elbow disability.

(c) The examiner also should determine whether the Veteran's left back condition is a result of his service-connected elbow condition.

With regard to his left shoulder condition:

Whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's left shoulder disability:

      (a) had its onset in service or is related to
      service.
      (i) The examiner should also consider to the extent possible, whether or not the Veteran's left shoulder condition is a result of his 1994 slip and fall accident in which he suffered a cervical sprain. 

(b) was aggravated by the Veteran's service- connected disabilities. 

(c) is a result of, or is aggravated by his service-connected dislocated elbow condition.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of his disorders, and any tests deemed necessary

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


